Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 March 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes March. 25. 1782
I embrace the Opportunity the departure of Mr Meyers gives me to send you two Bottles of Cramberrys: I will send you more by the first messagerie.
I beg leave at the same time to introduce Mr Meyers to your kind Notice and Friendship.
I am as ever your dutifull & affect Kinsman
Jona Williams J
 
Addressed: His Excellency / Doctor Franklin &c &c.
Notation: J. Williams, Nantes March 25. 1782.
